WiNsnow, O. J.
In this case it is held:
1. The father’s common-law right to the custody of his infant children is subject to the condition that he be a suitable and fit person for the trust. If the welfare of the children demands that the custody be given to another, the court *35will so order. Sheers v. Stein, 75 Wis. 44, 43 N. W. 728; Lemmin v. Lorfeld, 107 Wis. 264, 83 N. W. 359.
2. The conclusions of the trial court in tbe present case to the effect (1) that the plaintiff in error was an unsuitable person to have the custody or care of the children, (2) that there was no showing that the best interests of the children required any change in their present custody, and (3) that their care and custody ought to be continued in the defendant in error, are amply sustained by the evidence.
3. The question of the religion in which the child shall be brought up is always entitled to careful consideration, and if the temporal interests of the child will be as well taken care of when the child is placed in the custody of persons of the same faith as the parents, that fact should be considered as controlling. If, however, there are clear temporal advantages resulting from other custody, they may well be sufficient to be controlling the other way. In the present case the trial judge concluded that the latter situation was presented and we cannot say that he was in error.
By the Court. — Judgment affirmed.